Case 3:20-cv-00322-JAG Document 18 Filed 09/23/20 Page 1 of 5 PagelD# 105

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division
REV. COLUMBA NNOROM, Ph. D.,
Plaintiff,
v. Civil Action No. 3:20-cv-322
VIRGINIA UNION UNIVERSITY,
Defendant.
QPINION

Rev. Columba Nnorom sued his former employer, Virginia Union University (“VUU”),
alleging discrimination based on race, color, national origin, and religion. Nnorom asserts a
retaliation claim under Title VII of the Civil Rights Act of 1964. VUU moved to dismiss Nnorom’s
complaint for failure to state a claim. For the reasons set forth below, the Court will grant the
motion to dismiss.

I. FACTS ALLEGED IN THE COMPLAINT

Nnorom, an ordained minister and black immigrant from Nigeria, began working at VUU
as an adjunct professor in 1999. In February 2018, the only white student in Nnorom’s
Comparative Politics class complained about his teaching to the then-Dean of the School of
Humanities and Social Sciences, Dr. Michael Orok. Following the complaint, Orok questioned
Nnorom’s academic and intellectual abilities, called him an “uncivilized Nigerian,” instructed him
not to retaliate against students, and falsely told his students that Nnorom used a racial slur. In
violation of school policy, Orok removed Nnorom from teaching.

Because of this incident, VUU declined to renew Nnorom’s contract when it expired in

May 2018. Asa result, Nnorom filed a complaint with the U.S. Equal Employment Opportunity
Case 3:20-cv-00322-JAG Document 18 Filed 09/23/20 Page 2 of 5 PagelD# 106

Commission (“EEOC”). Nnorom received his right-to-sue letter from the EEOC on May 1, 2019.
But he failed to timely sue before the 90-day window closed on July 30, 2019.

Nnorom claims that VUU banned him from campus in retaliation for filing his EEOC
complaint. He cites an August 6, 2019 email from VUU’s attorney to his attorney for support.
The email, however, reads: “Dr. Nnorom has not been ‘banned’ from teaching at VUU. As an
adjunct professor, he taught at the pleasure of the President, and he had no right to any sort of
continued engagement. VUU chose not to invite Dr. Nnorom back to teach following the spring
2018 semester, and that decision remains unchanged.”! (Dk. No. 14, Ex. D.)

On August 23, 2019, Nnorom filed a second EEOC complaint, alleging that VUU banned
him from campus as retaliation for filing his initial charge on July 4, 2018.? He received a right-
to-sue letter from the EEOC based on the August 2019 complaint on September 11, 2019. He sued
VUU on December 10, 2019 under two theories: discrimination and retaliation. On May 4, 2019,

VUU filed a motion to dismiss for failure to state a claim, arguing that the Title VII statute of

 

'The Court may consider a document not attached to the complaint when deciding whether
to dismiss an action if the document “was integral to and explicitly relied on in the complaint” and
if “the plaintiff[] [does] not challenge its authenticity.” Phillips v. LCI Int'l, Inc., 190 F.3d 609,
618 (4th Cir. 1999); see Kimberlin v. Nat'l Bloggers Club, No. GJH-13-3059, 2015 WL 1242763,
at *14 n.6 (D. Md. Mar. 17, 2015) (citing United States ex rel. Oberg v. Pa. Higher Educ.
Assistance Agency, 745 F.3d 131, 136 (4th Cir. 2014)), The plaintiff bases his retaliation claim on
the August 6 email and does not dispute its authenticity. Thus, the Court may consider it when
deciding the instant motion.

The Court may examine the plaintiffs EEOC documents because his charges are integral
to and explicitly relied on in the complaint. See Phillips, 190 F.3d at 618; Smith v. Noftle, No.
1:13-cv-708, 2015 WL 3675740, at *3 n.4 (M.D.N.C. June 12, 2015) (finding that the EEOC
charge attached to the defendants’ pleading was “integral to and explicitly relied upon in the
complaint, as Plaintiff would have been unable to file a civil action without first filing such a
charge with the EEOC”); Lake v. Capital One Bank, N.A., No. 1:11-cv-1342, 2012 WL 12973539,
at *1 n.2 (E.D. Va. June 28, 2012) (taking judicial notice of an EEOC charge and right-to-sue letter
attached to the defendant’s motion to dismiss).
Case 3:20-cv-00322-JAG Document 18 Filed 09/23/20 Page 3 of 5 PagelD# 107

limitations barred the discrimination suit. Finally, on May 26, 2020, Nnorom filed an amended
complaint, alleging only a retaliation claim.
II. DISCUSSION?

To state a retaliation claim, a plaintiff must plead facts showing “(1) engagement in a
protected activity; (2) adverse employment action; and (3) a causal link between the protected
activity and the employment action.” Coleman v. Md. Ct. of Apps., 626 F.3d 187, 190 (4th Cir.
2010), aff'd sub nom. Coleman v. Ct. of Apps. of Md., 566 U.S. 30 (2012). VUU argues that
Nnorom fails to plead facts showing that he suffered an adverse employment action or a causal
link between the protected activity and an employment action.’

A. Adverse Employment Action

Adverse employment actions may involve “discharge, demotion, decrease in pay or
benefits, loss of job title or supervisory responsibility, or reduced opportunities for promotion.”
Boone v. Goldin, 178 F. 3d 253, 255 (4th Cir. 1999). To qualify as an adverse employment action,

“an employer’s conduct must be ‘so materially adverse as to dissuade a reasonable employee from

 

3VUU moved to dismiss the complaint pursuant to Federal Rule of Civil Procedure
12(b)(6). A Rule 12(b)(6) motion gauges the sufficiency of a complaint without resolving any
factual discrepancies or testing the merits of the claims. Republican Party of N.C. v. Martin, 980
F.2d 943, 952 (4th Cir. 1992). In considering the motion, a court must accept all allegations in the
complaint as true and must draw all reasonable inferences in favor of the plaintiff. Nemet
Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 253 (4th Cir. 2009) (citing Edwards
v. City of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999)).

The principle that a court must accept all allegations as true, however, does not apply to
legal conclusions. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To survive a Rule 12(b)(6) motion
to dismiss, a complaint must state facts that, when accepted as true, state a claim to relief that is
plausible on its face. Jd “A claim has facial plausibility when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Jd. (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

“VUU also asserts a statute of limitations defense. The Court does not address that
argument, however, because Nnorom fails to allege a prima facie retaliation claim.

3
Case 3:20-cv-00322-JAG Document18 Filed 09/23/20 Page 4 of 5 PagelD# 108

engaging in protected activity."” Michael v. Va. Commonwealth Univ., No. 3:18-cv-125-JAG,
2018 WL 3631888, at *3 (E.D. Va. July 31, 2018) (quoting Hinton v. Va. Union Univ., 185 F.
Supp. 3d 807, 831 (E.D. Va. 2016)).

Here, Nnorom argues that VUU took an adverse employment action against him when they
banned him from campus. But the email upon which he bases this claim reveals that VUU did no
such thing. Indeed, VUU made clear that it did not ban Nnorom from campus. Instead, VUU
merely confirmed its intent to abide by its May 2018 decision not to renew Nnorom’s contract.

The Court recognizes that VUU’s decision not to renew Nnorom’s contract constitutes an
adverse employment action against him. That adverse employment action prompted Nnorom to
file a complaint with the EEOC. On May 1, 2019, he received a right-to-sue letter based on that
complaint. But Nnorom failed to sue VUU before that right-to-sue window closed on July 30,
2019. Thus, the statute of limitations on Title VII actions bars any claim based on VUU’s May
2018 decision not to renew his contract. Nnorom cannot reopen that window by contacting VUU
and asking it to rehire him. If he could, then he could extend the statute of limitations indefinitely.

The documents properly before the Court directly contradict Nnorom’s claim that VUU
banned him from campus. He conjured up this allegation to circumvent the statute of limitations
barring him from suing VUU for not renewing his contract. The law does not allow this. The
Court finds Nnorom fails to allege that VUU took adverse employment action against him.

B. Causation

Because he failed to allege that VUU took an adverse employment action against him,

Nnorom necessarily fails to allege facts to satisfy the causation element of a retaliation claim.

Accordingly, the Court will grant VUU’s motion to dismiss.
Case 3:20-cv-00322-JAG Document 18 Filed 09/23/20 Page 5 of 5 PagelD# 109

Ill. CONCLUSION
Nnorom has not and cannot allege that VUU took an adverse employment action against
him after it did not renew his contract in May 2018. Moreover, the statute of limitations bars a
Title VII suit based on that decision. Thus, granting Nnorom leave to further amend his complaint
would prove futile. Accordingly, the Court will dismiss the complaint with prejudice.
The Court will issue an appropriate Order.

Let the Clerk send a copy of this Opinion to all counsel of record.

 

Is} Oe J
Date: 22 September __ 2020 John A. Gibney, Jr.

Richmond, VA United States District Judge

 

 

 
